Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 10/14/2022.
2.	Claims 1-20 are pending in this application. Claims 1, 12 and 20 are independent claims. In the instant Amendment, claims 1, 12 and 20 were amended. This is a Non-Final action on the RCE filed 10/14/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Yanni (“Zhang” CN 107783709 A) in view of Lai (US 2011/0138282).

Regarding claim 1, Zhang discloses an image search method (see paragraphs [0029]-[0064]), comprising: 
receiving a first input that is performed by a user on a first identifier (see fig 3a, 231/241) in a preset control (see fig 3a, e.g., touch screen) displayed at a target position (see fig 3a, 220) of an image display interface (see figs 3a-3b, where display identifier 231/241 is shown being selected, via touch input, on a target position 220), wherein the image display interface comprises at least one image (see figs 3a-3b, where images 230/240/250/260 are shown [0055]-[0059]); 
in response to the first input, displaying at least one image associated with the first identifier (see fig 3c, 230; see paragraph [0057] the mobile terminal 200 can directly display the target image 230 corresponding to the display identifier 231);
receiving a second input that is performed on a first thumbnail of the at least one thumbnail (see fig 2, 203; para [0060]-[0064]); and 
in response to the second input, jumping to a first display position corresponding to the first thumbnail (see fig 2, 204; para [0061]). 

Zhang does not expressly disclose displaying at least one thumbnail associated with the first identifier, wherein the first identifier is different from the at least one thumbnail and the at least one image; and marking a first display position of a first image corresponding to the first thumbnail on the image display interface. 

However, Lai discloses displaying at least one thumbnail associated with the first identifier, wherein the first identifier is different from the at least one thumbnail and the at least one image; and marking a first display position of a first image corresponding to the first thumbnail on the image display interface (see paragraph [0037]; e.g., user selects one of the thumbnails in the static image thumbnail area 306. The selection of the thumbnail causes the corresponding static image to be displayed in the presentation area 302 and a new image marker to appear on the presentation timeline). It would have been obvious to an artisan before the effective filing date of the invention to include Lai’s teachings in Zhang’s user interface in an effort to provide a more user-friendly interface that allows users to quickly and intuitively search and browse images.

Regarding claim 2, Zhang discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a selection input that is performed by a user on N images on the image display interface, wherein the N images fall within a same display range; generating, in response to the selection input, the first identifier associated with the N images; determining a second display position of the first identifier based on the N images; and displaying the first identifier at the second display position of the preset control; wherein N is a positive integer (see paragraphs [0029]-[0064]). 

Regarding claim 3, Zhang discloses wherein the generating, in response to the selection input, the first identifier associated with the N images comprises: obtaining an image type of each image of the N images; and generating, according to the image type of each image of the N images, the first identifier associated with the N images (inherent feature). 

Regarding claim 4, Zhang discloses wherein the determining a second display position of the first identifier based on the N images comprises: obtaining a display height of each image of the N images on the image display interface; calculating an average height according to the display height of each image on the image display interface; calculating a height ratio of the average height to an interface height of the image display interface; calculating a first product value of the height ratio and a height of the preset control; and determining the second display position according to the first product value (inherent feature). 

Regarding claim 5, Lai discloses wherein the generating, according to the image type of each image of the N images, the first identifier associated with the N images comprises: generating, according to the image type of each image of the N images, an identifier corresponding to each image type; and obtaining characteristic information of each identifier, and re-organizing the characteristic information to generate the first identifier (see paragraph [0037]). 

Regarding claim 6, Zhang discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a third input that is performed by a user on a second identifier in a preset control displayed at a target position of an image display interface; and in response to the third input, recording a third display position of the second identifier in the preset control; wherein an input interval between the third input and the first input is shortest (inherent feature). 

Regarding claim 7, Zhang discloses wherein after the recording a third display position of the second identifier in the preset control, the method further comprises: marking the second identifier displayed at the third display position as a preset state, wherein the preset state indicates that the second identifier is an identifier operated by the user before the first input is received (inherent feature). 

Regarding claim 8, the modified Zhang discloses wherein after the displaying at least one thumbnail associated with the first identifier, the method further comprises: receiving a first slide input that is performed by a user, wherein an input start position of the first slide input is located at the first identifier, and an input end position of the first slide input is located at the image display interface; and in response to the first slide input, updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface; wherein a size of each thumbnail in the second display state is larger than a size of each thumbnail in the first display state, and in the second display state, a selected area is displayed on a preset side of each thumbnail, and the selected area is used for selecting each thumbnail and/or an image corresponding to each thumbnail (inherent feature).

Regarding claim 9, Lai discloses wherein after the updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface, the method further comprises; receiving a fourth input that is performed by a user on a selected area of a second thumbnail of the at least one thumbnail; in response to the fourth input, updating the selected area of the second thumbnail to a non-selected state; and in a case that a selected area of the entirety of the at least one thumbnail is in the non-selected state, canceling display of the first identifier (inherent feature). 

Regarding claim 10, Lai discloses wherein after the updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface, the method further comprises; when receiving a fifth input that is performed by a user at a preset position on the image display interface, or receiving a second slide input that is performed by a user in the preset control, controlling the entirety of the at least one thumbnail to restore to the first display state (see paragraphs [0037]).

Regarding claim 11, Lai discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a sixth input that is performed by a user on a third identifier on a setting interface of the preset control; and in response to the sixth input, hiding the third identifier; wherein the third identifier is an identifier operated by the user and/or an identifier selected by the user (see paragraph [0037]). 

	Claims 12-17 are similar in scope to claims 1-6, respectively, and are therefore rejected under similar rationale.

	Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Claim 19 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Cueto (US 2015/0177933).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174